WIGGINTON, Judge.
Gallon, a prisoner at Avon Park Correctional Institution, appeals the commission’s confirmation of his presumptive parole release date. We affirm.
Contrary to Gallon’s assertions, the commission did not violate ex post facto proscriptions when it applied parole guidelines that were not in effect at the time of his crime. Overfield v. Florida Parole and Probation Commission, 418 So.2d 321 (Fla. 1st DCA 1982) and Britt v. Florida Parole and Probation Commission, 417 So.2d 1079 (Fla. 1st DCA 1982).
Gallon additionally argues that the commission erred in applying aggravating factors for both burglary and grand theft, where both offenses were elements of each other and involved a single transaction. A review of the record reveals that the grand theft conviction was neither an element of the burglary nor was it used as part of the salient factor score or in any other way connected with plotting Gallon’s matrix time range.
SHAW and JOANOS, JJ., concur.